Citation Nr: 0416181	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that granted the veteran's 
claims of entitlement to service connection for diabetes 
mellitus and impotence, and to special monthly compensation 
based on loss of use of a creative organ from May 3, 2001, 
but denied the veteran's claim of entitlement to a disability 
rating in excess of zero percent for residuals of a shell 
fragment wound to the right wrist.  With respect to the 
denial of the veteran's increased rating claim for his 
service-connected residuals of a shell fragment wound to the 
right wrist, the veteran disagreed with this decision in 
April 2002.  A statement of the case was issued to the 
veteran and his service representative in June 2002.  

In October 2002 the Decision Review Officer at the RO granted 
an increased rating of 10 percent for residuals of a shell 
fragment wound to the right wrist, effective May 3, 2001 (the 
date of the veteran's increased rating claim).  The veteran 
perfected a timely appeal as to the evaluation assigned when 
he submitted a statement requesting that his claim be 
forwarded to the Board, which the RO accepted as a timely 
filed substantive appeal (VA Form 9) in December 2002.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the right wrist are manifested by pain on 
range of motion testing, tenderness on palpation between the 
scaphoid and lunate bones, and x-rays suggesting degenerative 
changes and ligamentous instability of the right wrist.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the right wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5010, 4.118 
Diagnostic Code 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice of the evidence needed to 
substantiate the claim of entitlement to a disability rating 
in excess of 10 percent for residuals of a shell fragment 
wound to the right wrist.  In a letter dated in July 2001, 
after the receipt of a substantially complete application for 
VA benefits and prior to the adjudication of the currently 
appealed claim, the veteran was informed of VA's obligations 
to notify and assist claimants under the VCAA, what records 
VA would attempt to obtain on his behalf, what records he was 
expected to provide in support of his claims, and of the need 
to advise VA of or submit any additional information or 
evidence that he wanted considered.  See Pelegrini, supra.  
The veteran was also provided with a copy of the currently 
appealed rating decision, the October 2002 rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents provided notice of the law and 
governing regulations, and specifically informed the veteran 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).\

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  The veteran has stated in the course of 
this appeal that he does not have any additional medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of 10 percent for residuals of a shell 
fragment wound to the right wrist poses no risk of prejudice 
to the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The Board notes that service connection for residuals of a 
shell fragment wound to the right wrist was established by 
rating decision dated June 1981.  The veteran's service 
medical records revealed that he suffered a fragment wound to 
the right wrist that was superficial, with no neurological or 
vascular involvement.  The wound was cleaned and debrided.

At the time that he filed his claim of entitlement to an 
increased disability rating for residuals of a shell fragment 
wound to the right wrist in May 2001, the veteran stated that 
he was experiencing pain and a limited range of motion in his 
right wrist.

In August 2001, the veteran submitted two lay statements in 
support of his claim.  In his statement, the veteran 
contended that, over the previous 10 years, he had 
experienced problems with his right wrist aching and 
discomfort on the top of his right wrist.  He stated that he 
used wrist bands, pain relievers, stimulants, and ointments 
to treat his right wrist pain.  In her statement, the 
veteran's wife reported that the veteran's service-connected 
residuals of a shell fragment wound to the right wrist had 
worsened over the years, requiring daily pain relievers, the 
use of wrist bands, pain relief ointments, and ice packs.  

The veteran notified VA that he had no further medical 
evidence to submit in support of his claim in August 2001.

In September 2001, the veteran submitted private outpatient 
treatment records from W.B.H, M.D., in support of his claim.  
A review of these records indicates that, on outpatient 
examination on August 14, 2001, the veteran complained of 
right wrist pain "periodically for many years" which had 
started "flaring up on him recently" in the previous 6 
months.  His medical history included a shrapnel wound to the 
right wrist.  Physical examination of the veteran revealed 
pain on flexion and extension right around the wrist area.  
X-rays of the right wrist were obtained and interpreted as 
showing an angulation of the lunate bone and a density that, 
in the radiologist's opinion, possibly represented a prior 
avulsion fracture in the wrist.  The examiner stated that the 
veteran's reported in-service shrapnel wound to the right 
wrist "certainly could have been related" to the prior 
wrist fracture seen on x-rays.  

On follow-up outpatient examination on August 31, 2001, the 
veteran reported that most of his pain was on the dorsal 
aspect of the right wrist.  Physical examination of the 
veteran's right wrist revealed no swelling, discoloration, or 
deformity, no point tenderness, and a full, active range of 
motion.  X-rays of the veteran's right wrist were reviewed by 
the doctor and interpreted as showing no fracture or 
dislocation, although there appeared to be some joint space 
narrowing and minimal bone spurring.  The assessment was 
degenerative joint disease of the right wrist.

On VA joints examination in November 2001, the veteran 
complained of slowly worsening pain in the right wrist ever 
since an in-service shrapnel wound.  The veteran stated that 
his right wrist pain was affected by weather changes and 
usage.  Physical examination of the veteran's right hand and 
wrist revealed a 2-inch scar overlying the carpal tunnel 
region that was slightly tender to palpation, a positive 
Tinel's sign overlying the median nerve, a negative Phalen's 
sign, extension was to 45 degrees, flexion was to 
approximately 50 degrees, and there was no loss of finger 
motion, a satisfactory grip, and no circulatory deficit.  The 
veteran was able to oppose the thumb to all fingers.  X-rays 
of the right wrist were obtained and interpreted as showing 
mild ulna minus configuration.  The assessment was a history 
of a shrapnel wound to the right wrist.  

On VA diabetes mellitus examination that same day, the 
veteran reported receiving shrapnel wounds to the right wrist 
which were treated by a bandage and topical preparations.  
The examiner noted the scar was about 1 cm on the right 
wrist, and was nontender to palpation.  The examiner further 
noted that there was no ulceration or breakdown of the skin.  
There was a slight depression of the scar, but no 
inflammation or edema.  The color of the scar was normal 
compared to the surrounding skin.  There was no 
disfigurement.  The examiner also noted the presence of 
bilateral 1 1/2 inch scars from bilateral carpal tunnel 
surgery.  Impression, in pertinent part, was status post 
shrapnel wound to the right wrist without any significant 
limitation of motion, and status post carpal tunnel release 
bilaterally.

In his April 2002 Notice of Disagreement, the veteran stated 
that he did not have carpal tunnel syndrome and that his 
increased rating claim was based on his right wrist scarring, 
pain, and the need for regular cortisone injections to 
relieve his pain.

Attached to the veteran's Notice of Disagreement was a letter 
from W.D.F., M.D., dated in January 2002.  In his letter, 
this examiner stated that he had seen the veteran several 
times for complaints of right wrist pain.  This examiner 
concluded that the veteran's pain was "more of a 
degenerative joint disease as opposed to carpal tunnel 
syndrome."  He stated that the veteran had a history of 
carpal tunnel release which had resulted in no problems.  The 
veteran also had reported experiencing no numbness, tingling, 
or night symptoms.  This examiner noted that the pain in the 
veteran's right wrist was located on the dorsal aspect of the 
right wrist as opposed to the volar aspect.  X-rays of the 
veteran's right wrist had shown some joint space narrowing 
and some bone spurring.  This examiner concluded that the 
degenerative joint disease of the right wrist was more likely 
to be caused by the reported in-service shrapnel injury than 
by carpal tunnel syndrome.

On VA joints examination in September 2002, the veteran 
complained of right wrist pain that was 4/5 out of 10 on a 
pain scale and tingling in both of his hands.  He stated that 
he worked as a mail sorter and wore a right wrist brace that 
allowed him to continue to function, although he stated that 
his right wrist pain prevented him from playing golf or doing 
any type of fishing.  The veteran also reported experiencing 
relief of his right wrist pain symptoms in the past with 
cortisone injections, although this effect lasted only 6 
months.  The VA examiner noted that the veteran was right-
handed.  

Physical examination of the veteran's right wrist revealed no 
edema, erythema, or ecchymosis.  Flexion and dorsiflexion 
were to approximately 45 degrees.  There was pain on the 
entire range of motion in all fields, a 2+ radial pulse in 
the right wrist, tenderness to palpation between the scaphoid 
and lunate bones, and sensory perception was present and 
within normal limits.  X-rays of the veteran's right wrist 
were obtained and interpreted as showing widening of the 
space between the right navicular and lunate bones suggesting 
ligamentous instability and a mild negative ulnar variance on 
the right, although these changes were stable when compared 
to the veteran's November 2001 x-rays.  The VA examiner noted 
that the veteran also had developed mild degenerative changes 
involving the left first metacarpal and carpal articulation.  
He also noted that the veteran's current complaints were not 
due to carpal tunnel syndrome but were more likely than not 
due to the veteran's in-service injury because the veteran's 
discomfort was located directly beneath the scar where the 
shrapnel had been removed.  The assessment was widening of 
the space between the scaphoid and lunate bones, suggesting a 
ligamentous instability.  The veteran was noted to be right 
handed.

In a statement submitted by the veteran in October 2002 
accepted by the RO in December 2002 as the veteran's 
substantive appeal, he contended that the pain and 
limitations that he experienced daily due to his service-
connected residuals of a shell fragment wound to the right 
wrist "seem greater than a 10% disability."  


Analysis

The veteran and his service representative essentially 
contend on appeal that his residuals of a shell fragment 
wound to the right wrist are more disabling than currently 
evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  
Additionally, as in this case, a hyphenated Diagnostic Code 
may be used in order to more accurately describe the service-
connected disability based on its residuals.  38 C.F.R. 
§ 4.27 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
wrist is considered a major joint.  38 C.F.R. § 4.45 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Board also observes that, while the veteran's claim was 
pending, new rating criteria for evaluating scars became 
effective.  See 67 Fed. Reg. 49590 (July 31, 2002).  Where 
the amended regulations expressly provide an effective date 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.

Here, the veteran's residuals of a shell fragment wound to 
the right wrist are evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 7805-5010 (2003).  Because 
no substantive changes were made to Diagnostic Code 7805 in 
the August 2002 changes to 38 C.F.R. § 4.71a, the basic 
method of evaluating this disability remains the same under 
both the old and new rating criteria.  For example, under 
both the old and new criteria for evaluating scars, 
Diagnostic Code 7805 provides that a veteran's scars will be 
rated on the limitation of function of the affected part of 
the body (in this case, the right wrist).  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).

Additionally, Diagnostic Code 5010 provides that arthritis 
due to trauma that is substantiated by x-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis is 
evaluated under Diagnostic Code 5003 on the basis of 
limitation of motion for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

The Board observes that Diagnostic Code 5215 provides a 
maximum evaluation of 10 percent disabling for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).  

A 30 percent evaluation is warranted for favorable ankylosis 
of the wrist of the dominant upper extremity.  A 40 percent 
evaluation is warranted for ankylosis in any other position 
other than favorable.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the wrist of the dominant upper 
extremity.  Extremely unfavorable ankylosis will be rated as 
loss of use of the hand under diagnostic code 5125.  
38 C.F.R. § 4.71a, Code 5214.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound to the right 
wrist.  Specifically, the Board finds that the veteran is not 
entitled to an increased rating for his service-connected 
residuals of a shell fragment wound to the right wrist under 
any of the Diagnostic Codes discussed above.  

A review of the objective medical evidence of record reveals 
complaints of pain on flexion and extension in August 2001, 
but no swelling, discoloration, deformity, or point 
tenderness, and a full range of motion in the veteran's right 
wrist.  On VA joints examination in November 2001,extension 
was to 45 degrees (out of a possible 70 degrees), and flexion 
was to approximately 50 degrees (out of a possible 80 
degrees).  X-rays of the veteran's right wrist showed some 
joint space narrowing and bone spurring.  Although the 
veteran complained of right wrist pain that was 4/5 out of 10 
on a pain scale on VA joints examination in September 2002, 
physical examination of the veteran's right wrist revealed 
flexion and dorsiflexion to approximately 45 degrees, pain on 
the entire range of motion, and tenderness to palpation 
between the scaphoid and lunate.  The assessment was widening 
of the space between the scaphoid and lunate bones, 
suggesting ligamentous instability in the veteran's right 
wrist.

The RO correctly determined that under Diagnostic Code 5010, 
these findings warrant a 10 percent evaluation.  See 
38 C.F.R. § 4.71, Diagnostic Code 5010, 5215 (2003).  The 
veteran is not service connected for arthritis of any other 
major joint or minor joint groups to warrant a 20 percent 
evaluation under Diagnostic Code 5010.  Furthermore, none of 
the evidence establishes ankylosis of the wrist to warrant 
consideration of Diagnostic Code 5214.

The Board notes that consideration has been given to other 
Diagnostic Codes pertaining to rating scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2001); see also 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2003).  
However, as the shrapnel wound scar of the wrist was not 
shown to be tender and painful, ulcerated or otherwise 
unstable by the objective medical evidence, the appropriate 
Diagnostic Code is 7805 as currently rated. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of a 
shell fragment wound to the right wrist presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
residuals of a shell fragment wound to the right wrist 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  The 
evidence does not establish that the veteran has currently 
required hospitalization for his residuals of a shell 
fragment wound to the right wrist.  Nor is there objective 
medical evidence showing that his residuals of a shell 
fragment wound to the right wrist markedly interfere with 
employment.  As noted above, the veteran reported in 
September 2002 that wearing a wrist brace on his right wrist 
enabled him to continue working as a mail sorter.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 10 percent 
to the veteran's service-connected residuals of a shell 
fragment wound to the right wrist.

Finally, although the Board acknowledges the veteran's 
continuing complaints of pain in the right wrist, the current 
10 percent evaluation adequately compensates him for such 
complaints.  See DeLuca, supra.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the right wrist.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  
The appeal is denied.


	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the right wrist is 
denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



